Exhibit 99.1 CORRECTING and REPLACING: ANADIGICS ANNOUNCES THAT A BIDDER HAS MADE A SUPERIOR OFFER TO ACQUIRE THE COMPANY AT $0.66 PER SHARE Warren, N.J., January 12, 2016 - In the news release, ANADIGICS ANNOUNCES THAT A BIDDER HAS MADE A SUPERIOR OFFER TO ACQUIRE THE COMPANY AT $0.66 PER SHARE by ANADIGICS, Inc. (Nasdaq: ANAD) over GlobalNewswire , we are advised by the Company that it has corrected the incorrect reference to “Party B” in the fifth paragraph , first sentence of the press release to “Party A
